Order entered September 24, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00669-CV

         HOMEADVISOR, INC. AND ANGI HOMESERVICES INC., Appellants

                                              V.

           ZAK WADDELL AND ELIZABETH WADDELL, ET AL., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-06796

                                          ORDER
        Before the Court is appellees’ September 20, 2019 motion for extension of time to file

their brief. We GRANT the motion and ORDER the brief be filed no later than October 21,

2019.

        Appellant’s September 20, 2019 motion for emergency stay remains pending.

                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE